Citation Nr: 1307911	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral Osgood-Schlatter disease and patello-femoral syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel







INTRODUCTION

The appellant served on active duty from June 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2010, the Veteran failed to report for his scheduled videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The VLJ accepted for the record a statement by the appellant's representative.  A transcript of that hearing statement is associated with the claims file.

In May 2010, the Board denied the appellant's application to reopen the claim for service connection for degenerative arthritis of the knees, and remanded the claim for service connection for Osgood-Schlatter disease of the knees.  In September 2011 and August 2012, the Board again remanded the claim for additional development.   For the reasons stated below, the RO/Appeals Management Center (AMC) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the issue before the Board is sufficiently broad so as to include Osgood-Schlatter disease and patellofemoral syndrome.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.


FINDINGS OF FACT

1.  The Veteran does not have Osgood-Schlatter disease.

2.  The Veteran's current bilateral knee disability, patello-femoral syndrome, did not manifest in service and is unrelated to service, to include the complaints of knee pain.




CONCLUSION OF LAW

A bilateral knee disability, to include Osgood-Schlatter disease and patello-femoral syndrome, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2010 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for Osgood-Schlatter disease.  Additionally, the May 2010 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a)  should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the appellant's service treatment records and all of the identified post-service private and VA treatment records.  Pursuant to the Board's August 2012 remand instructions, the RO/AMC requested the appellant's Social Security Administration (SSA) records, and copies of these records are associated with the claims file.  

In addition, the appellant was afforded a VA examination in September 2011 to determine the etiology of the claimed bilateral knee disability-specifically Osgood-Schlatter disease, as instructed in the Board's September 2011 remand.  The examiner provided the requested opinions thus complied with the Board's remand instructions in this regard as well.  Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for Osgood-Schlatter disease is thus ready to be considered on the merits.

II.  Analysis

The appellant seeks service connection for a bilateral knee disability-namely, Osgood-Schlatter disease.

As an initial matter, the Board notes that the appellant did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant's service treatment records reflect a number of complaints related to bilateral knee pain.  In August 1975, the appellant complained of bilateral knee pain with swelling.  On physical examination, there was full range of motion and the knees were stable, but there was tenderness over the patella.  In January 1976, Osgood-Schlatter disease, progressive, was indicated.  It was noted that the appellant was able to complete training, but if pain persisted he was to see orthopedics.  In February 1976, the Veteran continued to report knee pain with prolonged activity and with kneeling.  On examination, range of motion was good with no swelling or pain on palpation.  An x-ray was negative.  The appellant was treated with an ace wrap and heat.   A May 1976 report reflects a complaint of pain and weakness in the knees.  Range of motion was within normal limits and the ligaments were stable.  He was assessed with normal knees, and no treatment was recommended.  A May 1977 discharge examination was normal with respect to the knees.

Following service, on VA examination in August 1993, the Veteran reported recurrent knee pain with swelling.  He reported onset of pain in both knees while in boot camp.  He said that his knees continued to bother him on an intermittent basis over the years. An x-ray of the knees was normal.  After physical examination, a diagnosis of bilateral patellofemoral syndrome was indicated.  On VA general examination in August 1993, a diagnosis of degenerative joint disease of both knees was noted, though the examiner did not comment on the normal x-ray findings.

On VA outpatient treatment in May 2002, the Veteran complained of bilateral knee pain.  X-rays of both knees were normal.

On VA treatment in May 2005, the appellant reported pain in the knees.  The appellant indicated that he had been told in the past that he had arthritis.  It was noted that he had mild degenerative joint disease on previous x-rays.

Private treatment records from the Broadway Medical Clinic include an October 2005 report indicating a diagnosis of osteoarthritis of the knees and Osgood-Schlatter disease.  Osteoarthritis of the knees is again noted on treatment in February 2006, April 2006, and July 2006.

On VA examination in September 2011, the examiner indicated that he reviewed the appellant's claims file and all available records.  He noted the appellant's history of complaints of knee pain in August 1975 and later diagnosis of Osgood-Schlatter disease, but with no x-ray.  The examiner also noted the normal findings at discharge as well as subsequent normal x-rays in 1993 and 2005.  The examiner noted that there is no x-ray evidence whatsoever of Osgood-Schlatter disease.  He indicated that Osgood-Schlatter disease is a developmental condition usually seen in teenage boys where the growth plate tends to separate slightly from the tibia and develops a calcification at the insertion of the patellar tendon of the tibial tubercle-if you have this, than you have Osgood-Schlatter disease.  As the Veteran does not have this based on any x-ray evidence now or in the past, the examiner determined that the Veteran did not have Osgood-Schlatter disease.

The Veteran reported that he experienced bilateral knee pain during boot camp when he was kneeling on the floor during an inspection.  He got intermittent soreness and stiffness in the knees and a sense of giving way, as well as swelling and aching.  An x-ray of both knees was grossly unremarkable with no significant abnormalities.  After physical examination, the examiner diagnosed mild bilateral patellofemoral syndrome.

Based on the examiner's review of the evidence, he found it less likely as not that the appellant's current knee problems are in any way associated with his service, as there is no evidence of a chronic ongoing condition.  He again noted that there was no evidence of Osgood-Schlatter disease now or in the past.  The examiner also found no evidence of degenerative joint disease in either knee.

As regards the previous notations of Osgood-Schlatter disease, the Board concludes that the evidence of record is against a finding of current diagnosis.  The September 2011 VA examiner indicated that x-ray evidence in service and following service failed to demonstrate the presence of Osgood-Schlatter disease.  He thus found that the Veteran did not have Osgood-Schlatter disease, and provided adequate rationale for this conclusion in relation to the appellant's pertinent medical history.  Accordingly, despite previous notations, the Board finds that the weight of the evidence is against a finding of diagnosis of Osgood-Schlatter disease.

To the extent that the appellant has been diagnosed with arthritis or degenerative joint disease of the knees, the Board has previously denied the appellant's application to reopen the claim for service connection for degenerative arthritis of the knees.  As such, this matter will not be addressed here.

The record does reflect a current diagnosis of bilateral knee disability, characterized as patellofemoral syndrome.  However, given the evidence outlined above, the Board finds that the weight of the evidence is against the claim for service connection for this disability.

The record does not document any chronic bilateral knee disability until 1993, approximately 15 years since the appellant's discharge from service.  Although he voiced complaints during service, the in-service x-ray examination was normal and the lower extremities were normal at separation.   In addition, the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, there is more than mere silence. 

Furthermore, none of the probative evidence supports a finding of a relationship between the appellant's service and his bilateral patellofemoral syndrome.  The only pertinent medical opinion of record is that of the September 2011 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's bilateral patellofemoral syndrome and any circumstance of his service.  Thus, the only probative opinion of record weighs against the claim, and neither the appellant nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the appellant's claim.

The Board has also considered the appellant's written statements and report on examination to the effect that his bilateral knee disability first manifest in service with symptoms of pain and swelling, and that he has experienced these symptoms since service.  The appellant is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, his statements regarding the onset and nature his symptomatology are outweighed by the other evidence of record.  As noted above, while Osgood-Schlatter disease was noted in service, such finding was not confirmed on x-ray and examination findings in service were otherwise normal.  The separation examination report was normal with regard to the knees.  Normal findings are not consistent with his report of a chronic in-service abnormality.  In addition, there were no complaints with regard to the knees for many years thereafter.  

To the extent that the appellant advances his own interpretation of his medical condition indicating that his current bilateral knee disability is related to the in service manifestations of knee symptoms, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the September 20011 VA examination.  Furthermore, we find the lay evidence, to be inconsistent with the normal findings at separation and post-service findings.  Such lay evidence is not credible.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral knee disability, to include Osgood-Schlatter disease.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

Entitlement to service connection for bilateral Osgood-Schlatter disease and patello-femoral syndrome is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


